Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Claims 15-24 limitation “[means for…determining, monitoring, signaling, transmitting…]” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. [There is insufficient disclosure of the corresponding structure, material, or acts for performing the entire claimed function or why there is no clear linkage between the structure, material, or acts and the function.  For example, that (i) the disclosure is devoid of any structure that performs the function in the claim, (ii) the structure described in the specification does not perform the entire function in the claim, or (iii) no association between the structure and the function can be found in the specification]. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-28 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Cirik; Ali et al. [US 20200100311 A1]. 

As per claim 1, CIRIK teaches:
A method of wireless communications by a User Equipment (UE), (Abstract) comprising:
determining a beam to use for monitoring for a physical downlink control channel (PDCCH) transmission on a control resource set (CORESET) in a first downlink bandwidth part (BWP), wherein the first DL BWP lacks dedicated signaling of quasi co-location (QCL) information for the UE; (e.g. [0492] The wireless device may determine (e.g., assume) that the DM-RS antenna port for the at least one PDCCH reception in the second search space set associated with the at least one first CORESET-1 2612 and second CORESET-2 2614 may be quasi co-located (e.g., QCL-TypeD) with at least one candidate RS (e.g., the first Candidate RS 1 2626 and/or second Candidate RS 2 2628) identified and/or indicated in the candidate beam identification procedure for the beam failure recovery, for example, based on the first monitoring occasion of the first search space set and the second monitoring occasion of the second search space set overlapping in time, such as during the configured response window 2610.  The first 
monitoring for the PDCCH on the CORESET in the first BWP using the determined beam. (e.g. [0504] The wireless device may monitor (e.g., start monitoring, begin monitoring, resume monitoring, continue monitoring, etc.) a PDCCH for a detection of a BFR response from the base station 2510, for example, after or in response to transmitting the at least one preamble for the random access procedure for the beam failure recovery of the configured downlink BWP.  When the one or more CORESETS of the configured downlink BWP comprises the CORESET-0, monitoring for the BFR response may comprise monitoring at least one second PDCCH reception in the CORESET-0, for a DCI (e.g. a downlink assignment or an uplink grant), within 
Additionally, it is noted that the method merely recites two steps: determining (with no limitations of how or why to actually determine) a beam to use; and monitoring the beam (again with no limitations on how or what to actually monitor.  The PDCCH, CORESET, BWP, QCL limitations are considered intended uses not carrying patentable weight as they do not interact with any step of the method.  For compact prosecution they have nevertheless been treated.

As per claim 2, CIRIK teaches:
The method of claim 1, wherein the CORESET comprises an initial CORESET configured via a master information block (MIB). (e.g. MIB; ¶ 497)

As per claim 3, CIRIK teaches:
The method of claim 1, wherein the determination is based on dedicated signaling of QCL information for a second downlink BWP. (e.g. QCL information for a downlink BWP; ¶ 356)

CIRIK teaches:
The method of claim 3, wherein the second downlink BWP comprises a downlink with a lowest BWP identifier that has dedicated signaling of QCL information. (e.g. lowest BWP; ¶ 503)

As per claim 5, CIRIK teaches:
The method of claim 1, wherein the determination is based on broadcast signaling of QCL information provided via a PDCCH configuration system information block (SIB). (e.g. SIB; ¶ 303)

As per claim 6, CIRIK teaches:
The method of claim 1, wherein the determination is based on QCL information provided in a CORESET information element (IE) for the CORESET. (e.g. information element; ¶ 362)

As per claim 7, CIRIK teaches:
The method of claim 1, wherein the determination is based on QCL information provided with a reconfiguration of the first downlink BWP as a UE-specific BWP. (e.g. UE-specific BWP; ¶ 492)

As per claim 8, CIRIK teaches:
The method of claim 1, wherein the determination is based on QCL information for the CORESET provided via a synchronization signal block (SSB) index in a media access control (MAC) control element (CE). (e.g. SSB; ¶ 382)

As per claim 9, CIRIK teaches:
The method of claim 1, further comprising basing the determination on information obtained via a previous random access channel (RACH) procedure. (e.g. RACH; ¶ 399)

Claims 10-14 are the method claims corresponding to method claims 1-2, 5-6, 8 (which are directed to wireless communications by a network entity of the claim 1, rather than UE) respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.

Claims 15-23 are the apparatus claims corresponding to method claims 1-9 respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.

Claims 24-28 are the apparatus claims corresponding to method claims 10-14 respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.

Conclusion 
The prior art made of record and not relied upon is considered relevant to applicant's specification: Hamidi-Sepehr, Fatemeh, Yongjun Kwak, and Debdeep Cirik. "5g nr pdcch: Design and performance." 2018 IEEE 5G World Forum (5GWF). IEEE, 2018: This paper analyzes physical downlink control channel (PDCCH) for 5G New Radio (NR) technology .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHARAD RAMPURIA/
     Primary Examiner
        Art Unit 2641




/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646